DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality of Prior Official Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “from 1 to 5”, and the claim also recites “1 to 2.8” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “from 0.1 mm to 5 mm”, 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “from 0.1 mm to 5 mm”, and the claim also recites “0.1 mm to 2.5 mm” and “0.1 mm to 0.8 mm” which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “from 1 to 1000”, and the claim also recites “10 to 100” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 95/20469 A1 to 3M (hereinafter “3M”).

Referring to Applicant’s independent claim 1 and dependent claim 10, 3M teaches a coated abrasive article (See Abstract), comprising: a backing substrate (page 4, ll. 11-17; page 15, l. 31 – page 16, l. 5; FIGS. 1 and 8); a polymeric make coat binder composition disposed on the backing substrate (page 4, ll. 8-9; page 15, ll. 31-37; FIGS. 1 and 8); a plurality of abrasive particles disposed on or in the make coat binder composition (page 4, ll. 1-7; page 15, ll. 31-37; FIGS. 1 and 8); a polymeric size coat composition disposed over the make coat composition (page 4, ll. 9-10; page 15, ll. 31-37; FIGS. 1 and 8); and a plurality of grinding aid aggregates comprising a mixture of polymeric binder composition and a grinding aid composition (page 4, ll. 1-7; page 15, ll. 31-37; FIGS. 1 and 8; the erodible agglomerates of 3M are equivalent to Applicant’s claim term “a plurality of grinding aid aggregates”), wherein the grinding aid aggregates are disposed on the make coat composition, on the size coat composition, or a combination thereof (page 4, ll. 5-10; page 15, ll. 31-37; FIGS. 1 and 8); wherein the grinding aid aggregates are disposed to have an average particle height (HGAA) as measured from the backing substrate (page 9, ll. 28-31; 3M teaches the erodible agglomerates have a size ranging from about 0.5 micrometer to about 500 micrometers), wherein the abrasive particles are disposed to have an average particle height (HABR) as measured from the backing substrate (page 10, ll. 31-35; 3M teaches the size of the erodible agglomerates to the size of the abrasive grains GAA/HABR ranges from 2 to 2.5 (page 9, ll. 28-31; page 10, ll. 31-35).  The ratio taught by 3M renders obvious Applicant’s claimed range.  The ratio taught by 3M lies within Applicant’s claimed range of “from 0.5 to 10” according to independent claim 1 and “from 1 to 5” according to dependent claim 10. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 2, 3M teaches the grinding aid composition comprises potassium tetrafluoroborate (KBF4) (page 8, ll. 1-4, 14, 16-17, 26-28, 37-39), cryolite (Na3AlF6) (page 8, ll. 1-4, 14, 16-17, 26-28, 37-39), or a combination thereof (page 8, ll. 1-4, 14, 16-17, 26-28, 37-39).

Referring to Applicant’s claim 3, 3M teaches the grinding aid aggregate comprises: 5-99 wt% of the grinding aid composition (page 9, ll. 32-35); and at least about 1 wt% of the polymeric binder composition (page 9, ll. 37-39).  The grinding aid composition and polymeric binder composition weight percentage ranges taught by 3M render obvious Applicant’s claimed ranges.  The grinding aid composition weight percentage range taught by 3M overlaps Applicant’s claimed range of “60-99 wt%”. MPEP 2144.05 [R-10.2019] (I) The polymeric binder composition weight percentage range taught by 3M overlaps Applicant’s claimed range of “1-40 wt%”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 4, 3M teaches the grinding aid aggregates are disposed on the make coat composition (page 4, ll. 5-10; page 15, ll. 31-37; FIGS. 1 and 8).

Referring to Applicant’s claim 5, 3M teaches the grinding aid aggregates are disposed on the size coat composition (page 4, ll. 5-10; page 15, ll. 31-37; FIGS. 1 and 8). 

Referring to Applicant’s claim 6, 3M teaches the grinding aid aggregates are disposed on the make coat composition and on the size coat composition (page 4, ll. 5-10; page 15, ll. 31-37; FIGS. 1 and 8). 

Referring to Applicant’s claim 7, 3M teaches the grinding aid aggregates are disposed among and between the abrasive particles (See FIG. 8).

Referring to Applicant’s claim 8, 3M teaches the grinding aid aggregates are disposed among and between the abrasive particles (See FIG. 8).

Referring to Applicant’s claim 9, 3M teaches the grinding aid aggregates are disposed among and between the abrasive particles (See FIG. 8).

Referring to Applicant’s claim 11, 3M teaches the grinding aid aggregates have a particle size ranging from about 0.5 micrometer to about 500 micrometers (page 9, ll. 28-31).  The grinding aid aggregates particle size taught by 3M renders obvious Applicant’s claimed range.  The grinding aid aggregates particle size taught by 3M overlaps within Applicant’s claimed range of “0.1 mm to 5 mm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, 3M teaches the size of the erodible agglomerates to the size of the abrasive grains can range from about 2.5:1 to about 0.5:1 (page 10, ll. 31-35).  As 3M teaches the grinding aid aggregates have a particle size ranging from about 0.5 micrometer to about 500 micrometers (page 9, ll. 28-31), the abrasive grain particle size can range from about 0.2 micrometer to about 200 micrometers and from to about 0.25 micrometer to about 250 micrometers or a lower boundary of from about 0.2 micrometer to about 0.25 micrometer to a higher boundary of about 200 micrometers to about 250 micrometers or generally from about 0.2 micrometer to about 250 micrometers.  The abrasive grain particle size range taught by 3M renders obvious Applicant’s claimed range.  The abrasive grain particle size range taught by 3M overlaps Applicant’s claimed range of “from 0.1 mm to 5 mm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, 3M teaches the grinding aid aggregate polymeric binder composition comprises a phenolic polymeric composition (page 7, ll. 29-30), a urea formaldehyde composition (page 7, ll. 30-31), a urethane composition (page 7, l. 31), an epoxy composition (page 7, l. 32), an acrylate composition (page 7, l. 31), or any combination thereof (page 7, ll. 29-32).

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,562,745 to Gagliardi et al. (hereinafter “Gagliardi”).

Referring to Applicant’s independent claim 1 and dependent claim 10, Gagliardi teaches a coated abrasive article (See Abstract), comprising: a backing substrate (col. 4, ll. 32-37; col. 10, ll. 42-47, 52-57; FIGS. 4 and 5); a polymeric make coat binder composition disposed on the GAA) as measured from the backing substrate (col. 9, ll. 22-24; Gagliardi teaches the ratio of the average size of the abrasive particles to the average size of the erodible agglomerates can range from about 1:2.5 to about 1:0.5, which is generally from 0.05 micrometer to 3750 micrometers ), wherein the abrasive particles are disposed to have an average particle height (HABR) as measured from the backing substrate (col. 4, l. 67 – col. 5, l. 4; Gagliardi teaches the abrasive particles have a particle size ranging from about 0.1 to 1500 micrometers), and wherein the ratio of HGAA/HABR ranges from 2.5 to 5. The ratio taught by Gagliardi renders obvious Applicant’s claimed range.  The ratio taught by Gagliardi lies within Applicant’s claimed range of “from 0.5 to 10” according to independent claim 1 and “from 1 to 5” according to dependent claim 10. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Gagliardi teaches the grinding aid composition of the supersize coat comprises potassium tetrafluoroborate (KBF4) (col. 6, ll. 55-64; col. 8, ll. 21-28).

Referring to Applicant’s claim 3, Gagliardi teaches the grinding aid aggregate comprises: between 50 percent and 99 percent by weight of the grinding aid composition (col. 8, ll. 45-47); and between 1 percent and 50 percent by weight of the polymeric binder composition (col. 8, ll. 45-47).  The grinding aid composition and polymeric binder composition weight percentage ranges taught by Gagliardi render obvious Applicant’s claimed ranges.  The grinding aid composition weight percentage range taught by Gagliardi overlaps Applicant’s claimed range of “60-99 wt%”. MPEP 2144.05 [R-10.2019] (I) The polymeric binder composition weight percentage range taught by Gagliardi overlaps Applicant’s claimed range of “1-40 wt%”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 4, Gagliardi teaches the grinding aid aggregates are disposed on the make coat composition (col. 4, ll. 19-25; col. 10, ll. 42-47; FIG. 4).

Referring to Applicant’s claim 5, Gagliardi teaches the grinding aid aggregates are disposed on the size coat composition (col. 4, ll. 19-25; col. 10, ll. 52-57; FIG. 5).

Referring to Applicant’s claim 6, Gagliardi teaches the grinding aid aggregates are disposed on the make coat composition and on the size coat composition (col. 4, ll. 19-25; col. 10, ll. 57-64).

Referring to Applicant’s claim 7, Gagliardi teaches the grinding aid aggregates are disposed among and between the abrasive particles (See FIG. 5).

Referring to Applicant’s claim 8, Gagliardi teaches the grinding aid aggregates are disposed among and between the abrasive particles (See FIG. 5).

Referring to Applicant’s claim 9, Gagliardi teaches the grinding aid aggregates are disposed among and between the abrasive particles, above the abrasive particles, or a combination thereof (See FIG. 5).

Referring to Applicant’s claim 11, Gagliardi teaches the ratio of the average size of the abrasive particles to the average size of the erodible agglomerates can range from about 1:2.5 to about 1:0.5 (col. 9, ll. 22-24).  As Gagliardi teaches the abrasive particles have a particle size ranging from about 0.1 to 1500 micrometers (col. 4, l. 67 – col. 5, l. 4), the erodible agglomerates have a particle size ranging from 0.05 micrometer to 0.25 micrometer or from 750 micrometers to 3750 micrometers or generally from 0.05 micrometer to 3750 micrometers.  The erodible agglomerates particle size range taught by Gagliardi renders obvious Applicant’s claimed range.  The erodible agglomerates particle size range taught by Gagliardi overlaps Applicant’s claimed range of “from 0.1 mm to 5 mm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, Gagliardi teaches the abrasive particles have an average particle size ranging from about 0.1 to 1500 micrometer (col. 4, l. 67 – col. 5, l. 4).  The abrasive particle average size taught by Gagliardi renders obvious Applicant’s claimed range.  The abrasive particle average size taught by Gagliardi lies within and shares the lowest endpoint of Applicant’s claimed range of “from 0.1 mm to 5 mm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, Gagliardi teaches the total weight of the grinding aid aggregates and the abrasive particles comprises: approximately 92 wt% of the abrasive particles; and approximately 8 wt% of the grinding aid aggregates (col. 18, ll. 16-30; Examples 1-4).  The exemplary abrasive particle weight percentage taught by Gagliardi renders obvious Applicant’s claimed range.  The exemplary abrasive particle weight percentage taught by Gagliardi lies within Applicant’s claimed range of “80-99 wt%”. MPEP 2144.05 [R-10.2019] (I) The exemplary grinding aid aggregate weight percentage taught by Gagliardi renders obvious Applicant’s claimed range.  The exemplary grinding aid aggregate weight percentage taught by Gagliardi lies within Applicant’s claimed range of “1-20 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, Gagliardi teaches the grinding aid aggregate polymeric binder composition comprises a phenolic polymeric composition (col. 8, ll. 38-41), a urea formaldehyde composition (col. 8, ll. 38-41), a urethane composition (col. 8, ll. 38-40, 42), an epoxy composition (col. 8, ll. 38-41), a polyester composition (col. 8, ll. 38-39, 42-44).

Referring to Applicant’s claim 16, Gagliardi teaches the coated abrasive article further comprises a supersize coat composition disposed over the size coat (col. 4, ll. 19-21, 23-26; col. 10, l. 65 – col. 1, l. 2).

Referring to Applicant’s claim 17, Gagliardi teaches the supersize coat comprises a mixture of polymeric binder composition and a grinding aid composition (col. 4, ll. 19-21, 23-26; col. 10, l. 65 – col. 1, l. 2).

Referring to Applicant’s claim 18, Gagliardi teaches the supersize coat composition comprises: approximately 80 wt% of the grinding aid composition, the anti-loading composition, or a combination thereof; and approximately 20 wt% of the polymeric binder composition (col. 19, ll. 1-8; Examples 5-8). The exemplary grinding aid composition weight percentage taught by Gagliardi renders obvious Applicant’s claimed range.  The exemplary grinding aid composition weight percentage taught by Gagliardi lies within Applicant’s claimed range of “75-99 wt%”. MPEP 2144.05 [R-10.2019] (I) The exemplary polymeric binder composition weight percentage taught by Gagliardi renders obvious Applicant’s claimed range.  The exemplary polymeric binder composition weight percentage taught by Gagliardi lies within Applicant’s claimed range of “1-25 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 19, Gagliardi teaches the grinding aid composition of the supersize coat comprises potassium tetrafluoroborate (KBF4) (col. 6, ll. 55-64; col. 8, ll. 21-28).

Referring to Applicant’s claim 20, Gagliardi teaches the polymeric binder composition of the supersize coat comprises a phenolic polymeric composition (col. 9, ll. 41-44); a urea formaldehyde composition (col. 9, ll. 41-44); a urethane composition (col. 9, ll. 41-44); an epoxy composition (col. 9, ll. 41-44); an acrylate composition (col. 9, ll. 41-44). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 13, including all the cumulative limitations recited in intervening dependent claims 2 and 3, with particular attention to “wherein the grinding aid aggregates have a total cross-sectional area (AGAA), wherein the abrasive particles have a total cross-sectional area (AABR), and wherein the ratio of AABR/AGAA ranges from 1 to 1000, or 10 to 100.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731